CHENIERE ENERGY Cheniere EnergyCorporate PresentationNovember 2 Safe Harbor Act 1 This presentation contains certain statements that are, or may be deemed to be, “forward-looking statements” within the meaning of Section 27A of the Securities Act and Section 21E ofthe Securities Exchange Act of 1934, as amended, or the Exchange Act.All statements, other than statements of historical facts, included herein are “forward-looking statements.”Included among “forward-looking statements” are, among other things: §statements that we expect to commence or complete construction of each or any of our proposed liquefied natural gas, or LNG, receiving terminals by certain dates, or at all; §statements that we expect to receive authorization from the Federal Energy Regulatory Commission, or FERC, to construct and operate proposed LNG receiving terminals by acertain date, or at all; §statements regarding future levels of domestic natural gas production and consumption, or the future level of LNG imports into North America, or regarding projected futurecapacity of liquefaction or regasification facilities worldwide regardless of the source of such information; §statements regarding any financing transactions or arrangements, whether on the part of Cheniere or at the project level; §statements relating to the construction of our proposed LNG receiving terminals, including statements concerning estimated costs, and the engagement of any EPC contractor; §statements regarding any Terminal Use Agreement, or TUA, or other commercial arrangements presently contracted, optioned, marketed or potential arrangements to be performedsubstantially in the future, including any cash distributions and revenues anticipated to be received; statements regarding the commercial terms and potential revenues from activitiesdescribed in this presentation; §statements regarding the commercial terms or potential revenue from any arrangements which may arise from the marketing of uncommittedcapacity from any of the terminals, including the Creole Trail and Corpus Christi terminals which do not currently have contractual commitments; §statements regarding the commercial terms or potential revenue from any arrangement relating to the proposed contracting for excess or expansioncapacity for the Sabine Pass LNG Terminal described in this presentation; §statements that our proposed LNG receiving terminals, when completed, will have certain characteristics, including amounts of regasification andstorage capacities, a number of storage tanks and docks and pipeline interconnections; §statements regarding Cheniere, Cheniere Energy Partners and Cheniere Marketing forecasts, and any potential revenues, cash flows and capital expenditures which may be derived from any of Cheniere business groups; §statements regarding Cheniere Pipeline Company, and the capital expenditures and potential revenues related to this business group; statementsregarding our proposed LNG receiving terminals’ access to existing pipelines, and their ability to obtain transportation capacity on existing pipelines; §statements regarding possible expansions of the currently projected size of any of our proposed LNG receiving terminals; §statements regarding the payment by Cheniere Energy Partners, L.P. of cash distributions; §statements regarding our business strategy, our business plan or any other plans, forecasts, examples, models, forecasts or objectives; any or all of which are subject to change; §statements regarding estimated corporate overhead expenses; and §any other statements that relate to non-historical information.These forward-looking statements are often identified by the use of terms and phrases such as “achieve,” “anticipate,” “believe,” “estimate,” “example,” “expect,” “forecast,” “opportunities,”“plan,” “potential,” “project,” “propose,” “subject to,” and similar terms and phrases.Although we believe that the expectations reflected in these forward-looking statements are reasonable,they do involve assumptions, risks and uncertainties, and these expectations may prove to be incorrect.You should not place undue reliance on these forward-looking statements, whichspeak only as of the date of this presentation.Our actual results could differ materially from those anticipated in these forward-looking statements as a result of a variety of factors,including those discussed in “Risk Factors” in the Cheniere Energy, Inc. Annual Report on Form 10-K for the year ended December 31, 2008, which are incorporated by reference into thispresentation.All forward-looking statements attributable to us or persons acting on our behalf are expressly qualified in their entirety by these ”Risk Factors”.These forward-lookingstatements are made as of the date of this presentation, and we undertake no obligation to publicly update or revise any forward-looking statements. 3 Cheniere Energy Marketing Sabine Pass LNG (SPLNG) (90.6%) Freeport LNG (30%) Approved Permits: Creole Trail LNG Corpus Christi LNG Creole Trail P/L (100%) Approved Permits: Creole Trail P/L Phase II Corpus Christi P/L Development Projects: Southern Trail P/L Frontera 2.0 Bcf/d SPLNG TUA MSPAs with majorLNG suppliers,merchants, utilities Isle of Grain Put Option 12 Cargoes/yr Over 100 domesticNAESBs and ISDAs Pipelines Terminals Cheniere Business Segments 4 Sold - Terminal UseAgreement (TUA) Capacity (Bcf/d) Estimated AnnualDistribution to Cheniere* Conoco Dow Mitsubishi 0.90 0.50 0.15 ~ $15MM *Quarterly cash distributions commenced in 1Q09 and are subject to Freeport board approval. April Freeport LNG Development, L.P.Cheniere Energy, Inc. 30% 5 TUA Capacity 2010 Full-YearPayments ($ in MM) Total LNG USA Chevron USA Cheniere Marketing 1.0 Bcf/d 1.0 Bcf/d 2.0 Bcf/d $123 $128 $252 Aerial view of Sabine Pass LNG August 2009 3 Sabine Pass LNGCheniere Energy, Inc. 90.6% §Vaporization –~4.3 Bcf/d peak send-out §Storage –5 tanks x 160,000 cm (16.9 Bcfe) §Berthing / Unloading –Two docks –LNG carriers up to 266,000 cm –Four dedicated tugs §Land –853 acres in Cameron Parish, LA §Accessibility - Deep Water Ship Channel –Sabine River Channel dredged to 40feet §Proximity –3.7 nautical miles from coast –22.8 nautical miles from outer buoy §LNG
